DETAILED ACTION
This Office Action is in response to the application filed on 11/20/2019 having preliminary amended claims 1-11 pending.  
Claims 1-11 are examined and being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 was filed after the mailing date of the.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The Specification filed on 11/20/2019 are accepted for examination purpose.

Drawings
The Drawings filed on 11/20/2019 are accepted for examination purpose.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi (JP 200505535 A).
As per claim 1, Noguchi teaches a data control system comprising a hardware processor configured to execute a software code (Noguchi, Parag. [0027]; “The control unit 11 of the information processing apparatus 1 operates in accordance with a program stored in the storage unit 12, and basically performs data transmission processing of outputting an instruction to transmit data to be transmitted and information (address information) indicating a transmission destination to the communication unit 15, and data reception processing of executing predetermined processing based on data input from the communication unit 15.”) to control transmission of data from a source to a destination (Noguchi, Parag. [0027]; “The control unit 11 of the information processing apparatus 1 operates in accordance with a program stored in the storage unit 12, and basically performs data transmission processing of outputting an instruction to transmit data …”.  Parag. [0033]; “The contents of the processing of the control unit 11 will now be described. Here, assuming that IP addresses unique to each other are allocated to the information processing apparatuses 1 on the network 2, the content of the processing of the control unit 11 of the information processing apparatus 1a will be described by taking a case where data (image formation instruction data) related to an instruction for image formation is transmitted from the information processing apparatus 1a to the information processing apparatus 1b with the information processing apparatus 1a as a transmission source (source) side and the information processing apparatus 1b as a destination (destination) side in the configuration illustrated in FIG. 1”.  Parag. [0031]; “ On the other hand, when the information of the policy related to the source routing is set to not transfer the data related to the source routing (when the setting is set not to accept the source routing), the information of rejection of the transfer is transmitted to the information processing apparatus 1 that is the transmission source of the data, and the data is discarded.“), wherein the hardware processor is configured to execute the software code to control transmission of data to the destination based on a distribution history of transmission data (Noguchi, Parag. [0027]; “The control unit 11 of the information processing apparatus 1 operates in accordance with a program stored in the storage unit 12, and basically performs data transmission processing of outputting an instruction to transmit data …”. Parag. [0018]; “the storage unit may store, for each piece of information for specifying a user, a history of a path of data communication to a destination side performed by the user in the past, and the designation acceptance unit may authenticate the user and present, to the user side, information of at least one path stored in the storage unit in association with the information for specifying the authenticated user in a selectable manner as path designation information”.  Parag. [0037]; “When an operation of designating a transmission path is performed, the control unit 11 displays a screen for causing the user to select how to designate the transmission path, and causes the user to select (1) whether to directly input node identification information of each node 21, (2) whether to use a past history, and (3) whether to edit a predetermined network path”).


As per claim 6, Noguchi teaches the data control system according to claim 1. Noguchi further teaches wherein the hardware processor is configured to execute the software code data (Noguchi, Parag. [0027]; “The control unit 11 of the information processing apparatus 1 operates in accordance with a program stored in the storage unit 12, and basically performs data transmission processing of outputting an instruction …”) to determine whether to transmit the data for each of the destinations when transmission data is transmitted to a plurality of destinations (Noguchi, Parag. [0004]; “That is, a router (hereinafter, referred to as a 1st router for distinction) that has received data from a computer on a certain network to a printer on another network selects a router (hereinafter, referred to as a 2nd router for distinction) that is a transmission destination of the data based on data (destination IP address) indicating a destination included in the data and a predetermined rule (in many cases, set as a routing table), and transmits the data to the selected 2nd router. The selected second router 2 further selects another router (hereinafter, referred to as a 3rd router for distinction) as a transmission destination of the data based on the destination IP address included in the data and a predetermined rule, and transmits the data to the selected third router, so that the data arrives at the n-th router (hereinafter, simply referred to as a destination-side router) directly connected to the network to which the printer as the destination belongs via a plurality of routers. The destination router transmits the received data to a destination printer belonging to a network to which the destination router is connected.”; Examiner submits that each router is a transmission destination.).


As per claim 8, Noguchi teaches a data control method comprising controlling transmission of data from a source to a destination based on a distribution history of transmission data (Noguchi, Parag. [0027]; “The control unit 11 of the information processing apparatus 1 operates in accordance with a program stored in the storage unit 12, and basically performs data transmission processing of outputting an instruction to transmit data …”.  Parag. [0018]; “the storage unit may store, for each piece of information for specifying a user, a history of a path of data communication to a destination side performed by the user in the past, and the designation acceptance unit may authenticate the user and present, to the user side, information of at least one path stored in the storage unit in association with the information for specifying the authenticated user in a selectable manner as path designation information”.  Parag. [0037]; “When an operation of designating a transmission path is performed, the control unit 11 displays a screen for causing the user to select how to designate the transmission path, and causes the user to select (1) whether to directly input node identification information of each node 21, (2) whether to use a past history, and (3) whether to edit a predetermined network path”).


As per claim 10, Noguchi teaches a non-transitory computer readable information recording medium storing a data control program, when executed by a processor (Noguchi, Parag. [0028]; “The storage unit 12 includes a computer-readable recording medium that stores a program executed by the control unit 11. The storage unit 12 also operates as a work memory that stores various data generated in the process of the control unit 11.”), that performs a method for: controlling transmission of data from a source to a destination based on a distribution history of transmission data (Noguchi, Parag. [0018]; “the storage unit may store, for each piece of information for specifying a user, a history of a path of data communication to a destination side performed by the user in the past, and the designation acceptance unit may authenticate the user and present, to the user side, information of at least one path stored in the storage unit in association with the information for specifying the authenticated user in a selectable manner as path designation information”.  Parag. [0037]; “When an operation of designating a transmission path is performed, the control unit 11 displays a screen for causing the user to select how to designate the transmission path, and causes the user to select (1) whether to directly input node identification information of each node 21, (2) whether to use a past history, and (3) whether to edit a predetermined network path”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (JP 200505535 A) in view of Nara et al. (JP 2005006139 A) hereinafter Nara (provided on Applicant’s IDS).
As per claim 2, Noguchi teaches the data control system according to claim 1.
Noguchi further teaches policy related to a source routing (Noguchi, Parag. [0031]; “When the data is provided with information related to source routing, the node 21 refers to information of a policy related to source routing set in advance”).
Noguchi does not expressly teach:
wherein the hardware processor is configured to execute the software code to determine whether to transmit the data, from the distribution history of the transmission data, based on an access policy that defines whether transmission to a destination is performed for the distribution history.
However, Nara teaches:
wherein the hardware processor is configured to execute the software code to determine whether to transmit the data, from the distribution history of the transmission data, based on an access policy that defines whether transmission to a destination is performed for the distribution history (Nara, Parag. [0011]; “The transmission destination determination unit 205 refers to information of the routing table 206 registered in advance from the administrator terminal 213 in order to determine the next transmission destination. The route verification unit 207 also verifies the route by matching the history information 208 created by the message reception and analysis unit 203 with the route verification rule 209 registered in advance by the administrator terminal 213.” … Parag. [0013]; “The header unit 302 mainly includes control data of a Web service, and is configured with a history information header 304 and a plurality of other headers 305.” … Parag. [0014]; “the message reception and analysis unit 203 reads and analyzes the history information header 304 when the message 202 is received. The message reception and analysis unit 203 stores the analysis result of the history information header 304 in the history information 208. The message generation and transmission unit 210 reads the history information 208 and adds new history information to generate a history information header 304 of the message 211 to be transmitted.”).
Noguchi and Nara are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for controlling data transmission base on a distribution history.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nara’s system into Noguchi system, with a motivation to provide a control method to determine if the access policy permits the data transmission from a source to a destination (Nara, Parag. [0011]).


As per claim 3, the combination of Noguchi and Nara teaches the data control system according to claim 2. Nara further teaches wherein the hardware processor is configured to execute the software code to determine whether to transmit the data, based on whether the distribution history of the transmission data includes a distribution history matching the access policy (Nara, Parag. [0011]; “The transmission destination determination unit 205 refers to information of the routing table 206 registered in advance from the administrator terminal 213 in order to determine the next transmission destination. The route verification unit 207 also verifies the route by matching the history information 208 created by the message reception and analysis unit 203 with the route verification rule 209 registered in advance by the administrator terminal 213.”).


As per claim 4, the combination of Noguchi and Nara teaches the data control system according to claim 2. Noguchi further teaches wherein permission or denial of transmission for a distribution history indicating that data is generated based on outputs from a plurality of components is defined in the access policy (Noguchi, Parag. [0004]; “That is, a router (hereinafter, referred to as a 1st router for distinction) that has received data from a computer on a certain network to a printer on another network selects a router (hereinafter, referred to as a 2nd router for distinction) that is a transmission destination of the data based on data (destination IP address) indicating a destination included in the data and a predetermined rule (in many cases, set as a routing table), and transmits the data to the selected 2nd router. The selected second router 2 further selects another router (hereinafter, referred to as a 3rd router for distinction) as a transmission destination of the data based on the destination IP address included in the data and a predetermined rule, and transmits the data to the selected third router, so that the data arrives at the n-th router (hereinafter, simply referred to as a destination-side router) directly connected to the network to which the printer as the destination belongs via a plurality of routers. The destination router transmits the received data to a destination printer belonging to a network to which the destination router is connected.” … Parag. [0014]; “network communication system including a network including a plurality of routers and a plurality of information processing apparatuses connected to each other via the network, wherein one of the information processing apparatuses is a source side, and at least one of the information processing apparatuses that perform image formation is a destination side, and image formation instruction data is transmitted from the source side to the destination side, wherein the information processing apparatus on the source side includes a designation receiving unit that receives route designation information from a user, the route designation information designating a passing order of the routers on the network from the source side to the destination side, and a sending unit that sends the image formation instruction data via the network by adding the received route designation information to the image formation instruction data, and each router on the network transfers the image formation instruction data in an order along the route designation information attached to the image formation instruction data, and transmits the image formation instruction data to the information processing apparatus on the destination side.”  Parag. [0031]; “When the data is provided with information related to source routing, the node 21 refers to information of a policy related to source routing set in advance, and when the information is set to transfer data related to source routing, selects the next node 21 according to the information related to source routing and transmits the data to the selected node 21, or transmits the data to the information processing apparatus 1 corresponding to address information of a destination.  On the other hand, when the information of the policy related to the source routing is set to not transfer the data related to the source routing (when the setting is set not to accept the source routing), the information of rejection of the transfer is transmitted to the information processing apparatus 1 that is the transmission source of the data, and the data is discarded.”), and 
the hardware processor is configured to execute the software code to permit transmission of the data when transmission data is data having passed through the plurality of components (Noguchi, Parag. [0004]; “That is, a router (hereinafter, referred to as a 1st router for distinction) that has received data from a computer on a certain network to a printer on another network selects a router (hereinafter, referred to as a 2nd router for distinction) that is a transmission destination of the data based on data (destination IP address) indicating a destination included in the data and a predetermined rule (in many cases, set as a routing table), and transmits the data to the selected 2nd router. The selected second router 2 further selects another router (hereinafter, referred to as a 3rd router for distinction) as a transmission destination of the data based on the destination IP address included in the data and a predetermined rule, and transmits the data to the selected third router, so that the data arrives at the n-th router (hereinafter, simply referred to as a destination-side router) directly connected to the network to which the printer as the destination belongs via a plurality of routers. The destination router transmits the received data to a destination printer belonging to a network to which the destination router is connected.”).  Nara also teaches the hardware processor is configured to execute the software code to permit transmission of the data when transmission data is data having passed through the plurality of components (Nara, Parag. [0015]; “In the example of FIG. 4, 3 pieces of transmission history information 401, 402, and 403 are included. The transmission history information is information to be added to the history information header 304 when the Web service transmits a message to the next Web service. The transmission history information 401 includes a transmission time 404, transmission source information 405, transmission destination information 406, and a digest value 407 of a transmission message. The transmission source information 405 and the transmission destination information 406 are expressed in a form of a Universal Resource Location (URL), and include information for specifying a host name and a service. The digest value 407 of the transmission message is a calculated value obtained by using a hash function for the content of the body portion 303 of the messages 202 and 211. As the hash function, SHA-1 (Secure Hash Algorithm 1), MD5 (Message Digest 5), or the like can be used. The digest value 407 is the same value for the same message in the body unit 303, and is different value for messages in which the body unit 303 is different”).


As per claim 7, Noguchi teaches the data control system according to claim 1, [wherein the hardware processor is configured to execute the software code to determine whether to transmit each of a plurality of blocks of data to be transmitted to the same destination], and 
the hardware processor is configured to execute the software code to determine not to permit transmission of all of the blocks of data when determining not to permit transmission of some of the blocks of data (Noguchi, Parag. [0069]; “… adds the information to each packet generated from the data to be transmitted, and causes the communication unit 15 to transmit the packet.  Parag. [0070]; “Each packet to which the information on the source routing is attached is sequentially transferred by each node 21 indicated in the information on the source routing, and arrives at the information processing apparatus 1 b, which is the destination side”.  Parag. [0031]; “On the other hand, when the information of the policy related to the source routing is set to not transfer the data related to the source routing (when the setting is set not to accept the source routing), the information of rejection of the transfer is transmitted to the information processing apparatus 1 that is the transmission source of the data, and the data is discarded.”).
Noguchi does not expressly teach:
wherein the hardware processor is configured to execute the software code to determine whether to transmit each of a plurality of blocks of data to be transmitted to the same destination,
However, Nara teaches:
wherein the hardware processor is configured to execute the software code to determine whether to transmit each of a plurality of blocks of data to be transmitted to the same destination (Nara, Parag. [0015]; “In the example of FIG. 4, 3 pieces of transmission history information 401, 402, and 403 are included. The transmission history information is information to be added to the history information header 304 when the Web service transmits a message to the next Web service. The transmission history information 401 includes a transmission time 404, transmission source information 405, transmission destination information 406, and a digest value 407 of a transmission message. The transmission source information 405 and the transmission destination information 406 are expressed in a form of a Universal Resource Location (URL), and include information for specifying a host name and a service. The digest value 407 of the transmission message is a calculated value obtained by using a hash function for the content of the body portion 303 of the messages 202 and 211. As the hash function, SHA-1 (Secure Hash Algorithm 1), MD5 (Message Digest 5), or the like can be used. The digest value 407 is the same value for the same message in the body unit 303, and is different value for messages in which the body unit 303 is different”.  Parag. [0017]; “By expressing the history information 208 in a table format, the route verification unit 207 performs route verification with reference to data items in the table. For example, if there is a row in which the next transmission destination of the Web service matches the value of the transmission destination 503 of the history information 208, it can be determined that the Web service is transmitted to the same Web service as the Web service that has passed through the past route.”).
Noguchi and Nara are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for controlling data transmission base on a distribution history.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nara’s system into Noguchi system, with a motivation to provide a control method to determine if the access policy permits the data transmission from a source to a destination (Nara, Parag. [0011]).

As per claim 9, the rejection of claim 8 is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 2, and therefore claim 9 is rejected for the same rationale as applied to claim 2.

As per claim 11, the rejection of claim 10 is incorporated. In addition, it is a non-transitory computer readable information recording medium claim that recites similar limitations to those of claim 2, and therefore claim 11 is rejected for the same rationale as applied to claim 2.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (JP 200505535 A) in view of Nara et al. (JP 2005006139 A) hereinafter Nara (provided on Applicant’s IDS), as applied to claim 2, and further in view of Fong (“Access Control By Tracking Shallow Execution History”, 2004).
As per claim 5, the combination of Noguchi and Nara teaches the data control system according to claim 2.  Nara further teaches:
a distribution history defined by the access policy, and … for a distribution history of data to determine whether the data includes a distribution history matching the access policy (Nara, Parag. [0011]; “The transmission destination determination unit 205 refers to information of the routing table 206 registered in advance from the administrator terminal 213 in order to determine the next transmission destination. The route verification unit 207 also verifies the route by matching the history information 208 created by the message reception and analysis unit 203 with the route verification rule 209 registered in advance by the administrator terminal 213”.  Parag. [0020]; “ … Next, the route verification unit 207 refers to the route verification rule 209 and the history information 208 and verifies whether the transmission destination determined in step 703 is correct as a route”).
The combination of Noguchi and Nara does not expressly teach:
wherein the hardware processor is configured to execute the software code to generate an automaton representing [a distribution history defined by] the access policy, and
solve a search problem on the automaton …
However, Fong teaches:
wherein the hardware processor is configured to execute the software code to generate an automaton representing [a distribution history defined by] the access policy (Fong, Page 2, Section 1, Second Parag; “This paper presents a characterization of security policies enforceable by tracking only the shallow access history of a system. Security policies in this class are recognizable by shallow history automata (SHA), expressiveness of which is provably more restrictive than that of Buchi-like security automata.”), and
solve a search problem on the automaton … (Fong, Page 2, Section 1, Second Parag; “This paper presents a characterization of security policies enforceable by tracking only the shallow access history of a system. Security policies in this class are recognizable by shallow history automata (SHA), expressiveness of which is provably more restrictive than that of Buchi-like security automata.”  Page 3, Section 3, “Let F(S) be the set of all finite subsets of a set S. A shallow access history (or simply shallow history) is a finite subset of Σ, that is, a member of F(Σ). Our goal is to define a class of automata that track only the shallow history of previously granted access events. A shallow history automaton (SHA) is a SA of the form <Σ, F(Σ), H0, δ>, where 
• Σ is a finite or countably infinite set of access events, 
• The state set F(Σ) contains all possible shallow access histories. 
• H0 ∈ F(Σ) is an initial access history, and • The transition function δ is such that δ(H, a) = H ∪ {a} if δ is defined at <H, a>)
Noguchi, Nara and Fong are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for managing and controlling the launch of an application of a terminal or electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fong system into Noguchi-Nara system, with a motivation to monitor the history of the data (i.e. using an automaton or automata) providing an effective means for controlling the access pattern of system services through policies. (Fong, Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aratsu, et al.; US 9,615,193: relates to a resource protection program causes a computer to implement: a preparatory function as a function for preparing multiple defined state transition histories and multiple defined actions, both of which are associated with each other, wherein each of the defined state transition histories defines a state transition history of the computer upon execution of predetermined access to a predetermined resource, and each of the defined actions defined to be executable when a transition is made from a defined State to the next defined State; and an action execution function for selecting, upon execution of the real access to the real resource, a defined action associated with a marched defined State transition history from among one or more defined actions to execute die defined action selected.
Matsumoto, JP 2014157577: relates to when a user accesses content from a user terminal, a history management system creates history data of a path arranged in an access order including a restoration operation for restoring accessed content, from starting content to terminal content (from a time of accessing first content to a time when continuous access is interrupted); acquires past history data including accessed content; and displays a path from corresponding content to terminal content on the basis of the past history data.                                                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.C./
Examiner, Art Unit 2498          

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498